Title: To Thomas Jefferson from Dugald Stewart, 26 September 1824
From: Stewart, Dugald
To: Jefferson, Thomas


Dear Sir
Kinniel House, near Bo-ness.
Sepr 26th 1824.
I am sorry to learn by a letter from Mr Gilmer which I received yesterday, that he proposes to leave England the first of October. I had flattered myself with the hope, that he would take his departure from a Scotch Port, and that I should still be able to indemnify myself for the great disappointment I met with in not having the pleasure of seeing him while he was in my neighbourhood. As that is not likely now to happen, nothing now remains for me, but to return you my thanks, which I do with great sincerity for your very kind letter. It gratified me not only as a proof you had not forgotten me, but as it recalled forcibly to my Mind, many pleasing recollections connected with the memorable day on which we were last together.—I do not altogether agree with you in your reflections on the subsequent History of the World; for Altho’ many of the sanguine hopes we indulged at that moment, have been miserably disappointed, yet when I compare the state of Human Affairs now with what it was then, the change to the better appears to me immense. Even France itself seems from the best accounts to have gained much, and has received an impulse from which she will most assuredly bring forth, in due time, abundant fruits. In that very narrow corner of Europe which falls more immediately under my own eye, I am sensible of a most important improvement in various respects during the last thirty years. I shall only mention at present, the improvement in our system of Education, which is everywhere conducted on a much more liberal plan; while there has lately sprung up in our large Towns institutions for the instruction of Tradesmen & Mechanics in the elements of Scientific knowledge, from which the happiest results may be expected. In your own United States, if we may credit our latest Travellers, the progress must have far exceeded even Your anticipations; and I can scarcely help envying you for the satisfaction you must now feel in recollecting the share you had in the struggles which led to this prosperity. I envy you almost equally for the noble establishment you are now employed in founding, & which I trust will turn out the most precious legacy you are to leave to your Country. To crown all, what prospects have already opened in the Southern part of your continent; prospects which cannot fail to produce great and probably beneficial effects on the Old as well as the New World!If I had seen Mr Gilmer, I would not have failed to enquire about the fate of the plan which appears from your notes on Virginia, to have been suggested in the first Virginian Assembly which met after the establishment of the New Government; and which I have always considered as one of the most happy and luminous ideas ever suggested on the subject of Education. Many difficulties indeed would occur in carrying it into execution here; but in one of the American States it appears to me that the experiment might very easily be tried. I should like also to know what is become of the Old College of William & Mary. Perhaps Mr Gilmer may have the goodness at a moment of leisure to satisfy my curiosity concerning these particulars.I ever am, with great respect & esteem Dear Sir Your Obliged & faithful friendDugald Stewart